Exhibit 10.22
 
ASSET PURCHASE AGREEMENT
This Asset Purchase Agreement (this “Agreement”) is made and entered into on the
__ day of April, 2010, by and among Find.com Acquisition, Inc., a Delaware
corporation (the “Seller”),  and Generation Zero Group, Inc., a Nevada
company (the “Purchaser”), each a “Party” and collectively the “Parties.”


W I T N E S S E T H:


WHEREAS, the Seller desires to sell to the Purchaser certain assets of Seller,
as described in greater detail on Exhibit A, attached hereto (the “Assets”) and
Purchaser desires to purchase and acquire such Assets from the Seller subject to
the terms and conditions of this Agreement.


NOW, THEREFORE, in consideration of the respective representations and
warranties hereinafter set forth and of the mutual covenants and agreements
contained herein, the Parties hereto agree as follows:


Construction of Terms. As used in this Agreement, the terms “herein,”
“herewith,” “hereof” and “hereunder” are references to this Agreement, taken as
a whole; the term “includes” or “including” shall mean “including, without
limitation;” the word “or” is not exclusive; and references to a “Section,”
“subsection,” “clause,” “Exhibit,” “Appendix,” “Schedule,” “Annex” or
“Attachment” shall mean a Section, subsection, clause, Exhibit, Appendix,
Schedule, Annex or Attachment of this Agreement, as the case may be, unless in
any such case the context requires otherwise. Exhibits, Appendices, Schedules,
Annexes or Attachments to any document shall be deemed incorporated by reference
in such document. All references to or definitions of any agreement, instrument
or other document (a) shall include all documents, instruments or agreements
issued or executed in replacement thereof, and (b) except as otherwise expressly
provided, shall mean such agreement, instrument or document, or replacement or
predecessor thereto, as modified, amended, supplemented and restated through the
date as of which such reference is made. All references to a law, regulation or
ordinance include any amendment or modification thereof. The singular shall
include the plural and the masculine shall include the feminine, and vice versa.
References to “days” shall mean calendar days.
 
ARTICLE I
 SALE AND PURCHASE OF ASSETS
 
1.1           Sale and Purchase.  Subject to the terms and conditions contained
herein, Seller hereby agrees to sell, transfer, assign, convey and deliver to
Purchaser, and Purchaser agrees to accept from Seller, all of Seller’s right,
title and interest in and to the Assets, as set forth in greater detail on
Exhibit A, attached hereto, free and clear of any liens, pledges, security
interests, claims or encumbrances of any kind, except for those specifically
assumed hereunder.  Notwithstanding the foregoing, Seller shall retain and
Purchaser shall not purchase or be transferred any liabilities of Seller, which
liabilities shall remain the sole responsibility of Seller following the Closing
and the consummation of the transactions contemplated herein (the "Excluded
Liabilities").
 
 
-1-

--------------------------------------------------------------------------------

 
1.2           The Purchase Price.  At the Closing, the Purchaser shall issue an
aggregate of ten million shares of restricted common stock, $0.001 par value per
share, of the Purchaser (the “Shares”) to the Seller in consideration for the
Assets.
 


ARTICLE II
 CLOSING; CONDITIONS TO CLOSING; DELIVERIES
 
2.1            Closing.  The closing of this transaction (the “Closing”) shall
be held at the offices of Purchaser on April 28, 2010, or at such other time and
place upon which the Parties shall mutually agree (the “Closing Date”).
 
2.2           Conditions to Purchaser’s Obligation. Purchaser’s obligation
hereunder to purchase and pay for the Assets is subject to the satisfaction, on
or before the Closing, of the following conditions, any of which may be waived,
in whole or in part, by Purchaser in its sole discretion, and Seller shall use
its best efforts to cause such conditions to be fulfilled:
 
(a)           Representations and Warranties Correct; Performance. The
representations and warranties of Seller contained in this Agreement (including
the exhibits and schedules hereto) shall be true, complete and accurate when
made and on and as of the date hereof.  Seller shall have duly and properly
performed, complied with and observed its covenants, agreements and obligations
contained in this Agreement to be performed, complied with and observed on or
before the Closing.
 
(b)           Purchase Permitted by Applicable Laws.  The purchase of the Assets
to be acquired by Purchaser hereunder shall not be prohibited by any applicable
law or governmental regulation and shall not subject Purchaser or its affiliates
to any tax (not otherwise expressly assumed by Purchaser under this Agreement),
penalty, liability or other onerous condition under or pursuant to any
applicable law or governmental regulation.
 
(c)           Seller’s Closing Deliveries.  Seller shall have delivered, or
caused to be delivered, to Purchaser the following, unless the delivery of which
has been (i) waived by Purchaser; or (ii) the delivery of which will be made by
the Seller subsequent to Closing:
 
(1)           documents evidencing title to any Assets for which title or
ownership documents exist and any other documentation as may be reasonably
requested by Purchaser evidencing the purchase by Purchaser of the Assets;
 
(2)           documents, if any, evidencing the rights to any intellectual
property rights associated with the Assets;
 
(3)           documents evidencing the valid assignment and continuation in the
name of Purchaser of any and all agreements, understandings or contracts
relating to the Assets, the operations of the Assets and the business of the
Assets;
 
(4)           all materials and/or documents listed with the Assets, as attached
hereto as Exhibit A; and
 
(5)           all other consents, agreements, schedules, documents and exhibits
required by this Agreement to be delivered by Seller at or before the Closing.
 
 
-2-

--------------------------------------------------------------------------------

 
(d)           No Adverse Decision.  There shall be no action, suit,
investigation or proceeding pending or threatened by or before any court,
arbitrator or administrative or governmental body which seeks to restrain,
enjoin, prevent the consummation of or otherwise affect the transactions
contemplated by this Agreement or questions the validity or legality of any such
transactions or seeks to recover damages or to obtain other relief in connection
with any such transactions.
 
(e)           Approvals and Consents.  Seller shall have duly obtained all
authorizations, consents, rulings, approvals, licenses, franchises, permits and
certificates, or exemptions therefrom, by or of all federal, state and local
governmental authorities and non-governmental administrative or regulatory
agencies having jurisdiction over the Parties hereto, this Agreement, the
Assets, or the transactions contemplated hereby.
 
2.3           Conditions to the Obligation of Seller.  The obligation of Seller
to consummate the transactions contemplated hereby is subject to the fulfillment
of the following conditions on or prior to the Closing, any of which may be
waived, in whole or in part, by Seller in its sole discretion, and Purchaser
shall use its best efforts to cause such conditions to be fulfilled:
 
(a)           Representations and Warranties Correct; Performance. The
representations and warranties of Purchaser in this Agreement shall be true,
complete and accurate when made on and as of the Closing.  Purchaser shall have
duly and properly performed, complied with and observed each of its covenants,
agreements and obligations contained in this Agreement to be performed, complied
with and observed on or before the Closing.
 
(b)           Purchase Permitted by Applicable Laws.  The purchase of and
payment for the Assets to be delivered by Seller hereunder shall not be
prohibited by any applicable law or governmental regulation.
 
(c)           Purchaser’s Closing Deliveries.  Purchaser shall have delivered,
or caused to be delivered, to Seller a stock certificate representing the Shares
to be issued to Seller.


(d)           No Adverse Decision.  There shall be no action, suit,
investigation or proceeding pending or threatened by or before any court,
arbitrator or administrative or governmental body which seeks to restrain,
enjoin, prevent the consummation of or otherwise affect the transactions
contemplated by this Agreement or questions the validity or legality of any such
transactions or seeks to recover damages or to obtain other relief in connection
with any such transactions.


 
-3-

--------------------------------------------------------------------------------

 
ARTICLE III
SELLER’S REPRESENTATIONS AND WARRANTIES
 
Seller represents and warrants to Purchaser as follows:
 
3.1           Title to Assets.
 
(a)            Seller has good and marketable title to all of the Assets and the
full right and power to transfer the Assets.  The Assets are owned by Seller
free and clear of all mortgages, pledges, liens, security interests,
encumbrances, conditional sale agreements, charges, claims and restrictions of
any kind and nature whatsoever; and Purchaser will acquire good and valid title
to the Assets free and clear of all mortgages, pledges, liens, security
interests, encumbrances, conditional sale agreements, charges, claims and
restrictions of any kind and nature whatsoever; and
 
(b)           Seller has no present or future obligation or requirement to
compensate any person with respect to any of the Assets, whether by the payment
of royalties or not, or whether by reason of the ownership, use, license, lease,
sale or any commercial use or any disposition whatsoever of any of the Assets.
 
3.2           Compliance With Law.  Seller is not in violation of any laws,
governmental orders, rules or regulations, whether federal, state or local, to
which it or any of its assets or properties are subject, which may have a
material adverse affect as to the Assets.
 
3.3           Litigation.  To the knowledge of Seller there are no actions,
suits, proceedings or investigations (including any purportedly on behalf of
Seller) pending or, to the knowledge of Seller, threatened against or affecting
the Assets; Seller is not operating under, subject to, in violation of or in
default with respect to, any judgment, order, writ, injunction or decree of any
court or federal, state, municipal or other governmental department, commission,
board, agency or instrumentality domestic or foreign in connection with the
Assets.  No inquiries have been made directly to Seller by any governmental
agency which might form the basis of any such action, suit, proceeding or
investigation, or which might require Seller to undertake a course of action
which would involve any expense in connection with the Assets.
 
3.4           No Untrue Representation or Warranty.  No representation or
warranty contained in this Agreement or any attachment, written statement,
schedule, exhibit, certificate or instrument furnished or to be furnished to
Purchaser by Seller pursuant hereto, or in connection with the transactions
contemplated hereby, contains or will contain any untrue statement of a material
fact, or omits or will omit to state any material fact necessary to make the
statements contained herein or therein not misleading.
 


ARTICLE IV
 REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser hereby represents and warrants to Seller as follows:
 
4.1           Organization and Good Standing.  Purchaser is a corporation duly
organized and validly existing under the laws of the State of Nevada.
 
 
-4-

--------------------------------------------------------------------------------

 
4.2           Authority.  Purchaser has full authority or capacity to execute
and to perform this Agreement in accordance with its terms; the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby does not and will not result in a breach, violation or default or give
rise to an event which, with the giving of notice or after the passage of time,
would result in a breach, violation or default of any of the terms or provisions
or of any indenture, agreement, judgment, decree or other instrument or
restriction to which Purchaser is a party or by which Purchaser may be bound or
affected; and no further authorization or approval, whether of governmental
bodies or otherwise, is necessary in order to enable Purchaser to enter into and
perform the same; and this Agreement constitutes a valid and binding obligation
enforceable against Purchaser in accordance with its terms.
 
4.3           No Untrue Representation or Warranty.  No representation or
warranty contained in this Agreement or any attachment, written statement,
schedule, exhibit, certificate or instrument furnished or to be furnished to
Seller by Purchaser pursuant hereto, or in connection with the transactions
contemplated hereby, contains or will contain any untrue statement of a material
fact, or omits or will omit to state any material fact necessary to make the
statements contained herein or therein not misleading.
 
ARTICLE V
ADDITIONAL REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
5.1            The Seller represents, acknowledges and warrants the following to
the Purchaser, and agrees that such representations, acknowledgements and
warranties shall be automatically reconfirmed on the Closing Date:


(a)           The Seller recognizes that the Shares have not been registered
under the Securities Act of 1933, as amended (the “1933 Act,” or the “Act”), nor
under the securities laws of any state and, therefore, cannot be resold unless
the resale of the Shares is registered under the 1933 Act or unless an exemption
from registration is available.  The Seller may not sell the Shares without
registering them under the 1933 Act and any applicable state securities laws
unless exemptions from such registration requirements are available with respect
to any such sale.


(b)           The Seller acknowledges that it:


a.           is a “sophisticated investor”, and


b.           has had an opportunity to and in fact has thoroughly reviewed the
Purchaser’s periodic report (Form 10-K and 10-Q) filings, current report filings
(Form 8-K) and the audited and unaudited financial statements, risk factors,
results of operations and related business disclosures described therein at
http:///www. SEC. gov (“EDGAR”);  has had a reasonable opportunity to ask
questions of and receive answers and to request additional relevant information
from a person or persons acting on behalf of the Purchaser regarding such
information; and has no pending questions as of the date of this Agreement;


(b)           The Seller has such knowledge and experience in financial and
business matters such that the Seller is capable of evaluating the merits and
risks of an investment in the Shares and of making an informed investment
decision, and does not require a representative in evaluating the merits and
risks of an investment in the Shares;


 
-5-

--------------------------------------------------------------------------------

 
(c)           The Seller recognizes that an investment in the Purchaser is a
speculative venture and that the total amount of consideration tendered in
connection with this Agreement is placed at the risk of the business and may be
completely lost.  The ownership of the Shares as an investment involves special
risks;


(d)           The Seller realizes that the Shares cannot readily be sold as they
will be restricted securities and therefore the Shares must not be accepted
unless such Seller has liquid assets sufficient to assure that such Seller can
provide for current needs and possible personal contingencies;


(e)           The Seller confirms and represents that it is able (i) to bear the
economic risk of the Shares, (ii) to hold the Shares for an indefinite period of
time, and (iii) to afford a complete loss of the Shares.  The Seller also
represents that it has (i) adequate means of providing for its current needs and
possible personal contingencies, and (ii) has no need for liquidity in the
Shares;


(f)           All information which the Seller has provided to the Purchaser
concerning such Seller's financial position and knowledge of financial and
business matters is correct and complete as of the date hereof, and if there
should be any material change in such information prior to the Closing
Date,  Seller will immediately provide the Purchaser with such information;


(g)           The Seller has carefully considered and has, to the extent it
believes such discussion necessary, discussed with its professional, legal, tax
and financial advisors, the suitability of an investment in the Shares for its
particular tax and financial situation and its advisers, if such advisors were
deemed necessary, have determined that the Shares are a suitable investment for
it;


(h)           The Seller has not become aware of and has not been offered the
Shares by any form of general solicitation or advertising, including, but not
limited to, advertisements, articles, notices or other communications published
in any newspaper, magazine, or other similar media or television or radio
broadcast or any seminar or meeting where, to such Seller’s knowledge, those
individuals that have attended have been invited by any such or similar means of
general solicitation or advertising;


(i)           The Seller understands that the Shares are being offered to it in
reliance on specific exemptions from or non-application of the registration
requirements of federal and state securities laws and that the Purchaser is
relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of the Seller set forth herein in
order to determine the applicability of such exemptions and the suitability of
Seller to acquire the Shares. All information which Seller has provided to the
Purchaser concerning the undersigned's financial position and knowledge of
financial and business matters is correct and complete as of the date hereof,
and if there should be any material change in such information prior to
acceptance of this Agreement by the Purchaser, the undersigned will immediately
provide the Purchaser with such information; and


 
-6-

--------------------------------------------------------------------------------

 
(j)           The Seller understands and agrees that a legend has been or will
be placed on any certificate(s) or other document(s) evidencing the Shares in
substantially the following form:


"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED OR ANY STATE SECURITIES ACT.  THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS (I) THEY SHALL HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED AND ANY APPLICABLE STATE SECURITIES ACT, OR
(II) THE CORPORATION SHALL HAVE BEEN FURNISHED WITH AN OPINION OF COUNSEL,
SATISFACTORY TO COUNSEL FOR THE CORPORATION, THAT REGISTRATION IS NOT REQUIRED
UNDER ANY SUCH ACTS."


ARTICLE VI
CONFIDENTIALITY


6.1           The Seller will hold confidential all information (the
"Confidential Information") pertaining to the Assets that is not currently in
the public domain.


6.2           Confidential Information will not include the following:


(a)           Information generally known in the respective industry of the
Seller.


(b)           Information that enters the public domain through no fault of the
Seller.


(c)           Information that is independently created by the Seller without
direct or indirect use of information obtained during the course of negotiations
for this Agreement (other than information included in the Assets, which shall
become the property of the Purchaser following the Closing).


(d)           Information that is rightfully obtained by the Seller from a third
party who has the right to transfer or disclose the information.


6.3           The Seller agrees to indemnify the Purchaser against any and all
harm suffered by the Purchaser for any breach of confidentiality by the
personnel of the Seller.


6.4           The confidentiality restrictions in this Agreement will continue
to apply after the Closing Date of this Agreement without any limit in time.
 
 
-7-

--------------------------------------------------------------------------------

 
ARTICLE VII
COVENANTS OF THE PARTIES
 
7.1           Further Assurances.  Seller agrees that, at any time after the
Closing, upon the request of Purchaser, Seller will do, execute, acknowledge and
deliver, or will cause to be done, executed, acknowledged and delivered, all
such further acknowledgments, deeds, assignments, bills of sale, transfers,
conveyances, instruments, consents and assurances as may reasonably be required
for the assigning, transferring, granting, conveying, assuring and confirming to
Purchaser, their successors and assigns, the Assets to be sold or assigned to
Purchaser as provided herein.
 
7.2           Cooperation.  The Parties shall cooperate with each other fully
with respect to actions required or requested to be undertaken with respect to
tax audits, administrative actions or proceedings, litigation and any other
matters that may occur after the Closing, and each Party shall maintain and make
available to the other Party upon request all corporate, tax and other records
required or requested in connection with such matters.
 


ARTICLE VIII
SURVIVAL; INDEMNIFICATION
 
8.1           Survival of Covenants, Representations and Warranties.  All
representations and warranties and covenants of the Seller set forth in this
Agreement shall survive and remain in effect for one year following the Closing.
The Purchaser shall be entitled to rely upon the representations and warranties,
without any obligation of independent verification and to enforce any remedies
available to it for a breach of the representations, warranties or covenants at
any time.
 
8.2           Indemnity Against Claims.
 
(a)           Seller hereby jointly and severally agrees to indemnify and hold
Purchaser, its members, managers, officers, directors, partners, employees,
attorneys, affiliates and assigns (collectively the “Purchaser Indemnified
Parties”), harmless from and against the following:
 
(1)           Any and all liabilities, losses, damages, claims, costs and
reasonable expenses suffered by the Purchaser Indemnified Parties (whether
awarded against the Purchaser Indemnified Parties or paid by the Purchaser
Indemnified Parties in settlement of a claim as provided in Section 8.2 or
otherwise suffered), (A) incurred or created prior to the Closing or resulting
from any action taken by Seller prior to the Closing in connection with the
Assets, (B) relating to the Excluded Liabilities, or (C), resulting from any
material misrepresentation, material breach of any warranty, or material
non-fulfillment of any covenant or agreement on the part of Seller contained in
this Agreement or in any written statement, attachment, schedule, exhibit or
certificate furnished or to be furnished by Seller to Purchaser pursuant hereto;
and
 
(2)           Any and all actions, suits, proceedings, demands, assessments or
judgments, costs and reasonable expenses (including reasonable attorneys’ fees)
incident to any of the foregoing.
 
(b)           Purchaser hereby agrees to indemnify and hold the Seller, its
officers, directors, shareholders, employees, attorneys, affiliates and assigns
(collectively the “Seller Indemnified Parties” and collectively with the
Purchaser Indemnified Parties, the “Indemnified Parties”), harmless from and
against the following:
 
 
-8-

--------------------------------------------------------------------------------

 
(1)           Any and all liabilities, losses, damages, claims, costs and
reasonable expenses suffered by the Seller Indemnified Parties (whether awarded
against the Seller Indemnified Parties or paid by the Seller Indemnified Parties
in settlement of a claim as provided in Section 8.2 or otherwise suffered), (A)
incurred or created subsequent to the Closing or resulting from any action taken
by Purchaser subsequent to or prior to the Closing in connection with the
Assets, or (B) resulting from any material misrepresentation, material breach of
any warranty, or material non-fulfillment of any covenant or agreement on the
part of Purchaser contained in this Agreement or in any written statement,
attachment, schedule, exhibit or certificate furnished or to be furnished by
Purchaser pursuant hereto; and
 
(2)           Any and all actions, suits, proceedings, demands, assessments or
judgments, costs and reasonable expenses (including reasonable attorneys’ fees)
incident to any of the foregoing.
 
(c)           The amount of any loss subject to indemnification hereunder shall
be calculated net of any amounts which have been previously recovered by the
Indemnified Parties under insurance policies or other collateral sources, and
the Indemnified Parties hereby covenant that they will not release any such
collateral sources from any obligations they may have.  In the event any such
insurance proceeds or other payments are not received before any claim for
indemnification is paid pursuant to this Agreement, then the Indemnified Parties
shall have the right (but not the obligation) to exclusively pursue such
collateral sources, provided they do so with reasonable diligence, and in the
event they receive any recovery, then the amount of such recovery shall be
applied first to reimburse the Indemnified Party for their out of pocket
expenses expended in pursuing such recovery, second to refund any payment made
which would not have been paid had such recovery from the collateral source been
obtained prior to such payment, and third, any excess to the Indemnified
Parties.
 
8.3           Notice of Claim, Assumption of Defense and Settlement of Claims.
 
(a)           Any person entitled to indemnification under this Agreement (the
“Indemnitee”) shall promptly give notice (an “Indemnification Notice”) in
accordance with Section 6.3 hereof to the parties required to provide
indemnification (collectively the “Indemnifying Party”) after the Indemnitee
shall have knowledge of any demands, claims, actions or causes of action
(singly, a “Claim” and hereinafter referred to collectively as “Claims”) which
might give rise to a Claim by the Indemnitee against the Indemnifying Party
stating the nature and basis of said Claim and amount thereof, to the extent
known.  A failure to give notice hereunder shall not relieve the Indemnifying
Party from any obligation hereunder unless such failure to give notice shall
materially and adversely affect Indemnifying Party’s ability to defend the
Claim.  Each such Indemnification Notice shall specify in reasonable detail the
nature and amount of the Claim and shall, to the extent available to the
Indemnitee, include such supporting documentation as shall reasonably be
necessary to apprise the Indemnifying Party of the facts giving rise to the
Claim.  After the delivery of an Indemnification Notice certifying that the
Indemnitee has incurred or had asserted against it any liabilities, claims,
losses, damages, costs or expenses for which indemnity may be sought in
accordance with the terms of this ARTICLE VIII (the “Damages”), the Indemnitee
shall make a claim in an amount equal to the incurred Damages or asserted
Damages, as the case may be (which, in the case of any asserted Damages shall
include the Indemnitee’s reasonably estimated cost of the defense thereof,
hereinafter the “Estimated Defense Costs”) and the Indemnifying party shall
promptly reimburse the Indemnitee for the Damages for which the Indemnitee has
incurred and not been indemnified.  In the event the amount of such Damages are
not promptly reimbursed by Indemnifying Party as aforesaid, the amount of such
unreimbursed Damages shall accrue interest at a rate equal to two percent (2%)
above the applicable prime rate of Citibank, N.A.
 
 
-9-

--------------------------------------------------------------------------------

 
(b)           With respect to any third party Claims made subsequent to the
Closing, the following procedures shall be observed:
 
(1)           Promptly after delivery of an Indemnification Notice in respect of
a Claim, the Indemnified Party may elect, by written notice to the Indemnitee,
to undertake the defense thereof with counsel reasonably satisfactory to the
Indemnitee and at the sole cost and expense of the Indemnifying Party.  In the
event the Indemnifying Party elects to assume the defense of any such Claim, it
shall not, except as provided in Section 8.3(b)(2), be liable to the Indemnitee
for any legal fees, costs and expenses incurred by the Indemnitee after the date
thereof, in connection with such defense.  The Indemnitee shall have the right
to participate in, but not control the conduct of, any such action through
counsel of its own choosing, at its own expense.
 
(2)           Unless and until the Indemnifying Party assumes the defense of the
third party Claim as provided in Section 8.3(b)(1), or in the event the
Indemnifying Party ceases to conduct such defense, the Indemnified Party may
defend against the third party Claim in any manner it reasonably may deem
appropriate, at the expense of the Indemnifying Party.
 
(3)           Failure by the Indemnifying Party to notify the Indemnitee of its
election to defend any such action within 30 days of receipt of the
Indemnification Notice shall be deemed a waiver by the Indemnifying Party of its
right to defend such action.  If the Indemnifying Party assumes the defense of
any such Claim, its obligations hereunder as to such Claim shall be limited to
taking all steps necessary in the defense or settlement of such Claim and to
holding the Indemnitee harmless from and against any and all losses, damages,
expenses and liabilities awarded in any such proceeding or arising out of any
settlement approved by the Indemnifying Party or any judgment in connection with
such Claim.
 
(4)           The Indemnifying Party shall not, in the defense of any such
Claim, consent to the entry of any judgment or enter into any settlement with
respect to the third party Claim without the prior written consent of Indemnitee
(which consent shall not be unreasonably withheld, conditioned or delayed),
except that no consent of the Indemnitee shall be required if the judgment or
proposed settlement (1) involves only the payment of money damages to be paid by
the Indemnifying Party and does not impose any injunction or other equitable
relief upon the Indemnitee, (2) includes as an unconditional term thereof a full
dismissal of the litigation or proceeding with prejudice and the delivery by the
claimant or plaintiff to the Indemnitee of a release from all liability with
respect to such claim or litigation, and (3) does not by its terms attribute
liability to the Indemnitee.
 
(5)           In no event will the Indemnitee consent to the entry of any
judgment or enter into any settlement with respect to the third party Claim
without the prior written consent of the Indemnifying Party, which consent shall
not be unreasonably withheld, conditioned or delayed.
 
 
-10-

--------------------------------------------------------------------------------

 
(6)           The Indemnitee will cooperate fully with the Indemnifying Party in
the conduct of any proceeding as to which the Indemnifying Party assumes the
defense hereunder.  Such cooperation shall include (1) providing the
Indemnifying Party and its counsel access to all books and records of the
Indemnitee to the extent reasonably related to such proceeding, (2) furnishing
information about the Indemnitee to the Indemnifying Party and their counsel,
(3) making employees available to counsel to the Indemnifying Party, and
(4) preserving the existence of and maintaining all books and records of the
Indemnitee or any other Indemnified Party that is an entity that may reasonably
be deemed to be potentially relevant to any such proceeding until the proceeding
is finally concluded.
 
8.4           Remedies Cumulative.  The remedies provided to an Indemnified
Party herein shall be cumulative and shall not preclude an Indemnified Party
from asserting any other rights or seeking any other remedies against an
Indemnifying Party or his or its respective heirs, successors or assigns.  The
asser­tion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent or subsequent assertion or employment of any other
appropriate right or remedy.
 
8.5           Right to Set Off.    In the event that Purchaser shall have a
Claim against Seller for which Purchaser has not been fully indemnified as
contemplated above, Purchaser shall have the right to set off the amount of such
Claim against Seller, as the case may be, against any amounts due Seller
hereunder. In the event Purchaser is required to pay any part or portion of the
Excluded Liabilities, Purchaser shall have the right to offset against any
amounts due to Seller any such payments and/or seek reimbursement and/or
indemnification against Seller for any such payment.
 


ARTICLE IX
 GENERAL PROVISIONS


9.1           Modification.  This Agreement and the exhibits and schedules
annexed hereto contain the entire agreement between the Parties hereto and (i)
there are no agreements, warranties or representations which are not set forth
herein and (ii) all prior negotiations, agreements and understandings are
superseded hereby.  This Agreement may not be modified or amended except by an
instrument in writing duly signed by or on behalf of the Parties hereto.


9.2           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the local laws of the State of Georgia
applicable to agreements made and to be performed entirely within the State,
without regard to conflict of laws principles.  Seller and Purchaser hereby
irrevocably consent and submit to the jurisdiction of any State or Federal court
located in Fulton County, Georgia over any action or proceeding arising out of
any dispute between Seller and Purchaser, and waive any right they have to bring
an action or proceeding with respect thereto in any other jurisdiction.  Each
Party further irrevocably consents to the service of process against them in any
such action or proceeding by the delivery of a copy of such process at the
address set forth above.


 
-11-

--------------------------------------------------------------------------------

 
9.3           Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be delivered:  (a) personally; (b) by
facsimile transmission; (c) by a commercial overnight delivery service (e.g.,
Federal Express, UPS, Airborne, etc.) and paid for by the sender; or (d) by
certified, registered or express mail, postage prepaid.  Any such notice shall
be deemed given when so delivered:  (i) personally, upon such service or
delivery; (ii) if sent by facsimile transmission, on the day so transmitted, if
the sender calls to confirm that such notice has been received by facsimile and
has a printed report which indicates that such transmission was, in fact, sent
to the facsimile number indicated below; (iii) if sent by commercial overnight
delivery service, on the date reflected by such service as delivered to the
addressee; or (iv) if mailed by certified or registered mail, five business days
after the date of deposit in the United States mail.  In each instance, such
notice, request, demand or other communications shall be addressed as follows:


 
(a)
in the case of the Seller:



 
Find.com Acquisition, Inc.

 
c/o Louis Cohan, Esq.

 
Weinstock & Scavo PC

 
3405 Piedmont Road

 
Suite 300

 
Atlanta, GA 30305

 
Phone: (404 ) 231-3999

 
Fax: (404) 231-1618



 
(b)
in the case of Purchaser:



 
Generation Zero Group, Inc.

 
Attn: _Matt Krieg

 
Five Concourse Parkway

 
Suite 2925

 
Atlanta  GA  30328

 
Phone: (770) 392-4898 ext 2742

 
 
Fax: (770) 392-5269



 
with a copy to:



 
The Loev Law Firm, PC

 
Attn: David M. Loev, Esq.

 
6300 West Loop South, Suite 280

 
Bellaire, Texas 77401

 
Telephone: (713) 524-4110

 
Fax: (713) 524-4122



or to such other address or to such other person as Purchaser or Seller, shall
have last designated by written notice given as herein provided.
 
 
-12-

--------------------------------------------------------------------------------

 
9.4           Binding Effect; Assignment.  This Agreement shall be binding upon
the Parties and inure to the benefit of the successors and assigns of the
respective Parties hereto; provided, however, that this Agreement and all rights
hereunder may not be assigned by either Party without the prior written consent
of  the other Party.
 
9.5           Effect of Facsimile and Photocopied Signatures. This Agreement may
be executed in several counterparts, each of which is an original.  It shall not
be necessary in making proof of this Agreement or any counterpart hereof to
produce or account for any of the other counterparts.  A copy of this Agreement
signed by one Party and faxed or scanned and emailed to another Party (as a PDF
or similar image file) shall be deemed to have been executed and delivered by
the signing Party as though an original.  A photocopy or PDF of this Agreement
shall be effective as an original for all purposes.
 
9.6           Section Headings.  The section headings in this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.
 
9.7           Transaction Expenses.  Each Party shall be responsible for the
payment of any and all of its own expenses, including without limitation the
fees and expenses of counsel, accountants and other advisers, arising out of or
relating directly or indirectly to the transactions contemplated by this
Agreement, whether or not such transactions are consummated in whole or in part.
 
9.8           Waiver.  The waiver of one breach or default hereunder shall not
constitute the waiver of any other or subsequent breach or default.
 
9.9           No Agency.  This Agreement shall not constitute either Party the
legal representative or agent of the other, nor shall either Party have the
right or authority to assume, create, or incur any liability or any obligation
of any kind, express or implied, against or in the name of or on behalf of the
other Party.
 
9.10           Severability of Invalid Provision.   If any provision of this
Agreement is held invalid or unenforceable by any court of competent
jurisdiction, the other provisions of this Agreement will remain in full force
and effect.  Any provision of this Agreement held invalid or unenforceable only
in part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.
 
9.11           Entire Agreement.  This Agreement represents the entire agreement
between the parties relating to the subject matter thereof and supersedes all
prior agreements, term sheets, understandings and negotiations, written or oral,
with respect to such subject matter.
 
9.12           Remedies.  The Parties agree that the covenants and obligations
contained in this Agreement relate to special, unique and extraordinary matters
and that a violation of any of the terms hereof or thereof would cause
irreparable injury in an amount which would be impossible to estimate or
determine and for which any remedy at law would be inadequate.  As such, the
Parties agree that if either Party fails or refuses to fulfill any of its
obligations under this Agreement or to make any payment or deliver any
instrument required hereunder or thereunder, then the other Party shall have the
remedy of specific performance, which remedy shall be cumulative and
nonexclusive and shall be in addition to any other rights and remedies otherwise
available under any other contract or at law or in equity and to which such
Party might be entitled.
 
 
-13-

--------------------------------------------------------------------------------

 
9.13           Construction. Each Party acknowledges that its legal counsel
participated in the preparation of this Agreement and, therefore, stipulates
that the rule of construction that ambiguities are to be resolved against the
drafting Party shall not be applied in the interpretation of this Agreement to
favor any Party against the other.
 
9.14           Gender and Plural Terms.  The singular shall include the plural
where indicated by the context and all words and personal pronouns relating
thereto shall be read and construed so as to give them proper meaning  within
the context in which they are used.
 


 
[Remainder of page left intentionally blank.  Signature page follows.]
 
 
 
 
 
 
 
 
 
 
 

 
 
-14-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement the day
and date first above written.


 
PURCHASER:
 
Generation Zero Group, Inc.
 
 
/s/ Matthew Krieg
Matthew Krieg
 
Its:CEO
 
 
 
 
SELLER:
 
Find.com Acquisition, Inc.
 
By: /s/ Alan Weiner
 
Its: President
 
Printed Name: Alan Weiner
 
 
 
 



 
 
 
 
 
 
 

 
 
-15-

--------------------------------------------------------------------------------

 
EXHIBIT A


ASSETS


The technology which is behind the operation of the www.find.com website and all
intellectual property rights associated with or related thereto, including but
not limited to:


(i)           Technical documentation reflecting technology, source code,
specifications and design, know how, trade secrets, confidential business
information, research and development, pricing and cost information and business
and marketing plans and proposals, relating to the Assets and all documentary
evidence thereof, if any, including without limitation the technical information
incorporated in such documentation; and


(ii)          To the extent that intellectual property is entered in pertinent
patent, copyright and trademark registers or offices, to the full extent
permitted by law, all related files in Seller’s direct and indirect possession
and all documents, certificates and declarations necessary to enable Purchaser
to register such intellectual property in its name; and


(iii)         All service contracts related to the operations of the technology
as they relate to find.com and any and all interest the Seller has in and to
www.find.com, if any, and all other domain names, if any.
 
 
 
 
 
 
 
 
 
-16-

--------------------------------------------------------------------------------

 
EXHIBIT B
TYPE OF OWNERSHIP FORM


(CHECK ONE):



 
INDIVIDUAL OWNERSHIP (one signature required)



_____
TRUST (please include name of trust, name of trustee, and date trust was formed
and copy of the Trust Agreement or other authorization)



_____
PARTNERSHIP (please include a copy of the Partnership Agreement authorizing
signature)



    x
CORPORATION (please include a certified corporate resolution authorizing
signature)



___________________________Find.com Acquisition, Inc.____________________
Please print here the exact name (registration)
Seller desires to appear in the records of the Company.


c/o Louis Cohan
Weinstock & Scavo, P.C.
3405 Piedmont Road
Suite 300
Atlanta, GA 30305
Please print here the exact address
Seller desires to appear in the records of the Company.


Signature:


By: _________________________


Printed Name: ______________________


If on behalf of Entity:


Entity Name: ___________________


Signatories Position with Entity: ___________________


Address: ____________________________________________________________


Tax Id Number: ______________________________


Telephone Number:  (          ) - _____ - _______
 
 
-17-

--------------------------------------------------------------------------------

 